DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, an auger or conveyor oriented to receive/remove plant material from the output opening of the trommel barrel (clm. 11 and 19) must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(b) for being dependent on a rejected base claim.
Regarding claim 1: the phrases “near end” and “far end” (ln. 3) render the claim indefinite because a reference point to which the near and far ends are in relation has not been set forth. What are the ends near to or far from?
Further, it is unclear if “said trommel barrel interior space” (ln. 9, 18) is intended to be different than the “interior space” previously recited in lines 4-5. Did applicant intend to recite, for example, ‘said interior space of said trommel barrel’?
Furthermore, it is unclear if the “sections of said trommel barrel” (last line) are the same as or different than the “sections” recited in line 21.
Regarding claim 3: the recitation “said pairs of support wheels” renders the claim indefinite in light of claim 2. Claim 2 only requires “a pair of support wheels under each of said near end and said far end”, which allows for a single pair of wheels that extend the length of the barrel such that each wheel of the pair is under both the near end and the far end. In light of this fact, it is unclear what is intended by “said pairs of support wheels”. Did applicant intend to recite, for example, ‘a pair of support wheels under said near end and a pair of support wheels under said far end’?
Further, it is unclear if “said trommel barrel far end” and “said trommel barrel near end” are intended to be different than “said far end” and “said near end” recited in line 5 of claim 1. Examiner notes that claim 1, line 3 recites “a circular near end” and “a circular far end”. Although applicant is allowed to be their own lexicographer it is required that once a terminology is chosen for a given element that applicant remain consistent throughout the claim set to avoid clarity issues.
Regarding claim 14: it is unclear if the “mesh or screen or perforated material” is intended to be different than the “mesh or screen or perforated material” previously recited in claim 1, line 13.
Regarding claim 17: there is no antecedent basis in the claim for “said trommel barrel far end hoop” and “said trommel barrel near end hoop”.
Regarding claim 19: it is unclear if “said trommel barrel opening” (ln. 3) is referring to one of the input or output openings, or an additional opening.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Karge et al. (US 2,979,096 A), hereinafter ‘Karge’, in view of Grosbety (GB 1,201,421 A).
Regarding claim 1: Karge discloses A continuous feed machine for trimming and separating plant material comprising:
a cylindrically shaped trommel barrel (7, fig. 1) having a circular near end (right end of 7 as shown in fig. 1) and a circular far end (left end of 7) interconnected by one or more longitudinal connecting members (24, fig. 3, 5), and defining an interior space running longitudinally between said near end and said far end (see fig. 1);
a trommel barrel input opening in said near end sized and oriented to receive plant material to be trimmed and separated into said interior space (see fig. 1, drum 7 has end plate 19 with an opening in operative communication with feed-in housing 9; also see col. 2, ln. 1-4);
a trommel barrel output opening in said far end sized and oriented to allow passage of plant material output from said trommel barrel interior space (see fig. 1, the output opening of barrel 7 is in operative communication with the feed-out chute 11; also see col. 2, ln. 4-6);
a longitudinal axis of rotation of said trommel barrel that extends from said near end to said far end (see fig. 1, and col. 2, ln. 1-2, “drum assembly 7 rotatably supported”; it is clear the 
a covering material comprising a mesh or screen or perforated material (see fig. 3, covering material 27 has perforations 28), the covering material covering said trommel barrel (7) longitudinally from said near end to said far end (see fig. 1), the covering material having openings (28) sized and oriented to trim and separate components of plant material when said trommel barrel is rotated at said predetermined rate (col. 2, ln. 9-15), said rotation causing tumbling of said plant material within said trommel barrel interior space and permitting movement of said plant material longitudinally between said near end and said far end [from fig. 1, the skilled artisan understands that rotation of the barrel 7 causes plant material to tumble and move between baffles 21 (see fig. 1 and 3) from the near end to the far end – i.e., from the right end to the left end]; and
one or more baffles (21) positioned within said interior space (see fig. 1, 3), said baffles separating said trommel barrel into sections (see fig. 1, 3), and the baffles have cross-sectional openings (holes 25, fig. 2; col. 2, ln. 27-30) which control a material flow rate between sections of the barrel (7) formed by the baffles (21).
Karge is silent regarding said baffles being adapted to permit adjustably controlling the cross-sectional openings from one section of said trommel barrel to the next, thereby permitting control of a material flow rate between sections of said trommel barrel. Thus, the 
And Grosbety teaches a machine for trimming and separating plant material comprising a trommel barrel (11, fig. 1) including an end plate (75) with openings (76) and a shutter plate (90) attached to a pivot pin (92) of the end plate (75) by a concentric hub (91), and the shutter plate is configured to effect control of the flow of material (pg. 4, ln. 4-11) into the barrel.
Thus, the plate and shutter plate configuration of Grosbety is a known solution in the art for controlling the flow of plant material to be trimmed and separated. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the baffles of Karge as plates and shutter plates, as taught by Grosbety, since it has been held that choosing from a finite number of identified and predictable solutions capable of providing a reasonable expectation of success requires only routine skill in the art (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 9, which depends on claim 1: Karge discloses a trough (18, fig. 1) sized and oriented under said trommel barrel (7) for catching trim falling down through said covering material (covering material 27 having perforations 28) covering said trommel barrel (7) (see fig. 1, 3).
Regarding claim 11, which depends on claim 1: Karge discloses an auger or conveyor (10, fig. 1) sized and oriented to receive plant material from the output opening of said trommel barrel (conveyor 10 receives plant material from the output opening of the barrel 7 via the chute 11).
Regarding claim 12, which depends on claim 1: the modification of Karge in view of Grosbety set forth in claim 1 above teaches each of said baffles (see annotated fig. 8, 9 of Grosbety below) comprises two pairs of substantially wedge shaped blocking members (see fig. 8, 9 below) that may be adjusted with one another to increase or decrease the cross-sectional opening between longitudinal sides of said blocking members (pg. 3, ln. 115-123 of Grosbety, there are “openings 76 in the disk 75” and “shutter plate 90…adjusts the effective size of these openings”; pg. 4, ln. 27-29 of Grosbey, shutter plate 90 is moved to cover greater or less parts of the openings 76 of plate 75).

    PNG
    media_image1.png
    560
    515
    media_image1.png
    Greyscale

Annotated Figures 8 and 9 of Grosbety


Regarding claim 13, which depends on claim 12: the modification of Karge in view of Grosbety set forth in claim 12 above teaches each of said pair of substantially wedge shaped blocking members comprises a substantially planar sector, oriented normal to said longitudinal 
Said modification is silent regarding the blocking members having an arclength of approximately one third of the circumference of said trommel barrel, thereby permitting adjustment of the blocking members to change the cross-sectional opening from between one third to two thirds of the cross-sectional area of said trommel barrel.
However, applicant has not set forth any criticality for the claimed range as opposed to any other range, nor that the claimed range produces a new or unexpected result.
Therefore, since it is not taught nor is it in any way apparent what advantage the claimed range might provide over another range, then examiner contends that it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the arclength of the blocking members such that they permit adjustment of the blocking members to change the openings from one third to two thirds of the cross-sectional area of the barrel, since it has been held that where the general conditions of a claim are disclosed in the prior art, determining the optimum or workable ranges involves only routine skill and/or experimentation in the art (MPEP 2144.05).
Regarding claim 14, which depends on claim 1: Karge discloses said covering material (27, fig. 1, 3) comprises a perforated material (perforations 28) made of plastic (col. 2, ln. 33-36, “plastic”).
Regarding claim 15, which depends on claim 1: the modification of Karge in view of Grosbety set forth in claim 1 above teaches a method for trimming and separating plant material comprising:
providing a machine as claimed in claim 1 (see claim 1 above);
feeding plant material into said trommel barrel input opening (see fig. 1 and col. 2, ln. 3 of Karge, beans are fed into the barrel 7 via an opening in the barrel that is in operative communication with bean feed-in housing 9 positioned at the input end of the barrel);
rotating said trommel (7) barrel at said predetermined rate (col. 2, ln. 6-7 of Karge, the machine comprises a “motor driven chain drive 12 arranged for rotation of the drum 7”; it is apparent to the skilled artisan that the rotation rate of the barrel is predetermined based on the rotational speeds of the motor to be used and the diameter of the chain drive 12 selected);
receiving output plant material from said trommel barrel output opening (see fig. 1 and col. 2, ln. 4-6 of Karge, the output opening of barrel 7 is in operative communication with the feed-out chute 11 for receiving output plant material);
collecting trim material that falls down through said covering material mesh netting covering said trommel barrel (see fig. 1 and col. 2, ln. 11-15 of Karge, “cut off the ends of beans…which fall into a hopper 18”).
Regarding claim 16, which depends on claim 15: Karge discloses one or more baffles (21, fig. 1-3) for controlling said material flow rate (via holes 25 in the baffles 21, fig. 2) between sections of said trommel barrel (the sections of barrel 7 formed by baffles 21), and thereby controlling the quantity of material allowed to accumulate within a particular section of said trommel barrel (the baffles 21 control the quantity of material that accumulates within a 
And the modification of Karge in view of Grosbety set forth in claim 1 above teaches adjusting the baffles to increase or decrease a cross-sectional opening from one section of said trammel barrel to the next [in claim 1, the baffles 21 of Karge (fig. 1-3) were modified to have the plate 75 and shutter plate 90 configuration of Grosbety (fig. 7-9), thereby providing Karge with adjustable baffles for increasing or decreasing the cross-section opening from one section to another].
Claims 2, 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Karge, in view of Grosbety, and further in view of Snyder, Jr. et al. (US 8,127,668 B2), hereinafter ‘Snyder’.
Regarding claim 2, which depends on claim 1: the modification of Karge in view of Grosbety set forth in claim 1 above is silent regarding a pair of support wheels under each of said near end and said far end (right end and left end of barrel 7 as shown in fig. 1 of Karge), each wheel rotatably supporting said trommel barrel, and at least one of said wheels comprising a drive wheel for causing rotation of said trommel barrel about said longitudinal axis of rotation. Instead, Karge discloses a motor driven chain drive (12) for generating rotation of the barrel (7) (col. 2, ln. 6-7).
However, Snyder teaches a machine for trimming and separating plant material comprising a pair of support wheels (240, 250, fig. 3A) under each of a near end and a far end of a trommel barrel (130) (see fig. 4, 5), each wheel rotatably supporting said trommel barrel (130) (see fig. 3A), and at least one of said wheels comprising a drive wheel for causing rotation of 
The motor driven chain drive of Karge, and the support wheels and motor of Snyder, are known means in the art for the same purpose of transferring rotational force to a barrel. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the motor driven chain drive of Karge with the support wheels and motor taught for driving rotation of the barrel, as taught by Snyder,, since said substitution results in the predictable use of a known type of drive for causing rotation of a trommel barrel (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 4, which depends on claim 2: the modification of Karge in view of Snyder set forth in claim 2 above teaches a motor (210, fig. 2 of Snyder) connected to said drive wheel (240 of Snyder), said motor adapted to cause rotation of said trommel barrel (7, fig. 1 of Karge) at said predetermined rate (a rate predetermined by the speed of the motor and the diameter selected for the drive wheel).
Regarding claim 6, which depends on claim 1: the modification of Karge in view of Grosbety set forth in claim 1 above is silent regarding an auger sized and oriented to feed plant material into the input opening of said trommel barrel.
However, Snyder teaches the use of screw feeders as a means and method for depositing material into a separating apparatus (trommel barrel 130) that rotates the material 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karge to include an auger (screw feeder) in the feed-in housing (9, fig. 1) for feeding material into the input opening of the barrel (7), because applying the known technique of providing a screw feeder in order to yield the predictable results of feeding material into the input opening of a trommel barrel requires only routine skill in the art (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 7, which depends on claim 1: Karge teaches a hopper (9, fig. 1) sized and adapted to receive plant material to be fed into the input opening of the trommel barrel (7).
The modification of Karge in view of Grosbety set forth in claim 1 above is silent regarding an auger associated with said hopper, said auger sized and oriented to loosen and move said plant material in a direction parallel to a shaft of said auger (NOTE: the recitation “to loosen and move said plant material in a direction parallel to a shaft of said auger” is merely functional language describing the function of the auger and thus the prior art must only be capable of performing the claimed function).
And Snyder teaches the use of screw feeders (augers) as a means for and method of depositing material into a separating apparatus (trommel barrel 130) that rotates the material against a slotted surface (see col. 1, ln. 49-53 and fig. 4). Thus, in view of Snyder the use of 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karge to include an auger (screw feeder) in the feed-in housing (9, fig. 1) for feeding material into the input opening of the barrel (7), as taught by Snyder, because applying the known technique of using a screw feeder in order to yield the predictable results of feeding material into the input opening of a trommel barrel requires only routine skill in the art (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)). The proposed modification results in Karge having an auger capable of loosening and moving said plant material in a direction parallel to a shaft of said auger.
Regarding claim 8, which depends on claim 1: the modification of Karge in view of Grosbety set forth in claim 1 above is silent regarding a conveyor sized and oriented to feed plant material into the input opening of said trommel barrel.
However, Snyder teaches the use of screw feeders (conveyors) as a means and method for depositing material into a separating apparatus (trommel barrel 130) that rotates the material against a slotted surface (see col. 1, ln. 49-53 and fig. 4). Thus, the use of conveyors to feed material into the input opening of a trommel barrel is a known technique in the art. Note that screw feeders (augers) perform the function of conveying material and, therefore, are considered to be conveyors.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karge to include a conveyor (screw KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Karge, in view of Grosbety and Snyder, and further in view of Urschel (US 1,256,492 A).
Regarding claim 3, which depends on claim 2: the modification of Karge in view of Snyder set forth in claim 2 above teaches a frame structure (stand 8, fig. 1 of Karge) supporting said pair of support wheels (240, 250, fig. 3A, 4 of Snyder), and the frame is configured such that the far end of the barrel (7) is lower than the near end (see fig. 1).
The modification is silent regarding said frame being capable of permitting changing an inclination of said trommel barrel so that said trommel barrel far end is oriented to be lower than said trommel barrel near end.
However, Urschel teaches a machine for trimming and separating plant material comprising an adjustable frame structure (5, fig. 1) supporting a trommel barrel (see fig. 1) having a far end that is adjustably supported by links (6) such that the inclination of the frame, and thus the barrel, may be changed as desired (pg. 1, ln. 46-49). Urschel further teaches that the flow of plant material from the input end of the barrel to the discharge end is effected by the inclination of the barrel (pg. 2, ln. 3-8).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karge’s frame structure to include links 
Regarding claim 17, which depends on claim 15: Karge discloses a frame structure (8, fig. 1) rotatably supporting the trommel barrel (7) so that the far end of the barrel is oriented to be lower than the near end of the barrel (see fig. 1).
The modification of Karge in view of Grosbety set forth in claim 1 above teaches is silent regarding adjusting a frame structure to change an inclination of said trommel barrel.
However, Urschel teaches a machine for trimming and separating plant material comprising an adjustable frame structure (5, fig. 1) supporting a trommel barrel (see fig. 1) having a far end that is adjustably supported by links (6) such that the inclination of the frame, and thus the barrel, may be changed as desired (pg. 1, ln. 46-49). Urschel further teaches that the flow of plant material from the input end of the barrel to the discharge end is effected by the inclination of the barrel (pg. 2, ln. 3-8).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karge’s frame structure to include links at the far end for adjusting the inclination of the barrel, thereby effecting flow and control of the material, as taught by Urschel.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Karge, in view of Grosbety and Snyder, and further in view Bruggemann (US 2017/0197217 A1).
Regarding claim 5, which depends on claim 2: the modification of Karge in view of Grosbety and Snyder set forth in claims 1 and 2 above is silent regarding a hand crank 
However, Bruggemann teaches a machine for trimming and separating plant material comprising a trommel barrel (550, 556, 558, 559, fig. 5) that can be rotated by a motor or a hand crank (Abstract). Bruggemann does not teach any benefit of a hand crank, but the skilled artisan would readily recognize benefits of a manually operated machine to include elimination of the need for a power source such as an electrical outlet, batteries, or some type of fuel, thereby eliminating the costs associated with those items, and ultimately reducing the cost of operation.
Further, examiner notes that applicant has not positively recited any direct connection of the hand crank to the drive wheel, and because Bruggemann teaches that it is well-known to use a hand crank to enable manual operation of the machine, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Karge with a hand crank for enabling manual operation of the trommel barrel, as taught by Bruggemann, thereby providing the option of automatic or manual operation, and enabling operation of Karge even when a power source is unavailable. NOTE: at any location on Karge’s machine that one determines to connect the hand crank to the machine, the hand crank will be at least indirectly connected to the drive wheel via intermediary structure.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Karge, in view of Grosbety, and further in view of Taylor (US 2007/0004480 A1).
Regarding claim 10, which depends on claim 1: the modification of Karge in view of Grosbety set forth in claim 1 above is silent regarding one or more augers or conveyors sized and oriented under said trommel barrel for receiving and moving trim falling down through said covering material mesh netting covering said trommel barrel.
However, Taylor teaches a machine for shelling and separating plant material comprising a trommel barrel (90) and a conveyor belt (180) under the trommel barrel for transporting material to an outlet bin (140) for collection (see ¶ [0040]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Karge with an outlet bin and a conveyor belt under the trommel barrel for moving plant material, that is falling through the cover material, to the outlet bin for collection of the plant material, as taught by Taylor.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Karge, in view of Grosbety, and further in view of Mosman et al. (US 2019/0297782 A1), hereinafter ‘Mosman’.
Regarding claim 18, which depends on claim 15: the modification of Karge in view of Grosbety set forth in claim 1 above is silent regarding changing said predetermined rate of 
However, Mosman teaches a machine and method for trimming and separating plant material, comprising adjusting the rotation rate of the trommel barrel (120, fig. 1) through control of the electric motor (162a) to control the amount of plant material that can be processed by the machine in a given amount of time (¶ [0037], “rotational speed of drum drive 120 may control inter alia…the amount of plant buds that can be trimmed by plant processing apparatus in a given time”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure Karge with a motor that may be controlled to adjust the rotational speed of the trommel barrel, thereby control the amount of plant material that can be processed in a given time, as taught by Mosman.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Karge, in view of Grosbety, and further in view of Snyder and Taylor.
Regarding claim 19, which depends on claim 15: Karge discloses the step of receiving output plant material from the output opening of the trommel barrel (7, fig. 1) in operative communication with the chute (11) comprises a conveyor (10) indirectly removing plant material from the output opening of the barrel (see fig. 1).
The modification of Karge in view of Grosbety set forth in claim 1 above is silent regarding the step of feeding plant material into the input opening of the trommel barrel comprising one or more augers or conveyors loading plant material into said opening.

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karge to include an auger (screw feeder) for feeding/depositing material into the input opening of the barrel (7), as taught by Snyder, because applying the known technique of using a screw feeder to yield the predictable results of feeding material into the input opening of a trommel barrel requires only routine skill in the art (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Karge, Grosbety, and Snyder are silent regarding a step of collecting trim material comprising one or more augers or conveyors removing trim material that has fallen down through said covering material of said trammel barrel.
However, Taylor teaches a machine for shelling and separating plant material comprising a trommel barrel (90) and a conveyor belt (180) under the trommel barrel for transporting material to an outlet bin (140) for collection (see ¶ [0040]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Karge with an outlet bin and a conveyor belt under the trommel barrel for moving plant material falling through the cover material to the outlet bin for collection of the plant material, as taught by Taylor.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Karge, in view of Grosbety, and further in view of Hamachek, Jr. (US 2,265,642 A), hereinafter ‘Hamachek’.
Regarding claim 20, which depends on claim 15: the modification of Karge in view of Grosbety set forth in claim 1 above is silent regarding replacing the covering material on the trommel barrel with a different covering material having different sized openings oriented to trim and separate components of different plant material to be trimmed and separated.
However, Hamachek teaches a machine and method of trimming and separating plant material; and that the covering material (screens 34, fig. 1-2) of the trommel barrel (12) can be quickly and easily removed for substituting other screens having openings of different size to allow for processing of different varieties of plant material (pg. 2, ln. 26-34).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Karge with different covering materials having different sized openings for trimming and separating different varieties of plant material and then replacing the covering material when needed, as taught by Hamachek.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sundberg (US 7,625,749 B2), which is analogous art due to its relevance to the problem applicant is faced with in claim 1; pertinent to at least the adjustable baffle aspects of claims 1 and 12 (see at least 44 fig. 1, 3 and col. 4, ln. 35-52)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725   

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725